PER CURIAM.
By this appeal appellant challenges several orders entered by the trial court subsequent to a final summary judgment of foreclosure.
The several grounds relied upon by appellant for reversal have been considered in the light of the record, briefs and arguments of counsel, and we find that no reversible error has been shown. The record reflects that the cause was fully and fairly tried, that the orders appealed are fully supported by the evidence, and that the several rulings of the trial court challenged by appellant did not, on the record and under the law, constitute harmful error. Therefore the orders appealed are affirmed.
Affirmed.